United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2555
                                  ___________

David R. Sina; Candice M. Sina,         *
                                        *
             Appellants,                *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Frank T. Mabley, an individual;         * District of Minnesota.
Greenstein, Mabley & Wall, LLC, a       *
private business organization and       * [UNPUBLISHED]
enterprise; Gordon W. Shumaker, an      *
individual; Salvador Rosas, an          *
individual; Bertrand Poritsky, an       *
individual; Hyam Segell, an individual, *
Margaret Fuller Corneille, an           *
individual; Carl Baer, an individual;   *
Isabel Gomez, an individual; Richard *
H. Kyle, an individual; Frank B.        *
Wilderson, Jr., an individual; Mary P. *
Walbran, an individual; Joseph R.       *
Cade, an individual; John D. Kelly, an *
individual; Catherine M. Warrick, an    *
individual; State Board of Law          *
Examiners, a state agency and an        *
enterprise,                             *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: July 27, 2005
                              Filed: September 1, 2005
                               ___________
Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       David and Candice Sina appeal following the district court’s1 dismissal of their
42 U.S.C. § 1983 complaint. For reversal, they argue that (1) the Minnesota Attorney
General lacked authority to represent the defendants who were state employees, and
that therefore the Sinas were entitled to a default judgment, (2) the district court erred
in granting defendant Frank T. Mabley’s amended motion to dismiss because the
motion was procedurally defective, and therefore the Sinas were entitled to a default
judgment, and (3) the district court should have allowed the Sinas to amend their
complaint, and should have granted their motion to strike defendants’ motions to
dismiss. For the reasons discussed below, we affirm the judgment of the district
court.

       The Minnesota Attorney General had authority to represent the state
defendants: even though they were sued in their individual capacities, the
complained-of acts were performed as state officials. See Minn. Stat. Ann. §§ 3.736
(state shall defend state employees from suits pertaining to acts or omissions taken
during their period of employment if employee was acting within scope of
employment); 8.06 (Attorney General shall act as attorney for state officials and state
boards in all matters pertaining to their official duties) (West 2005). Thus, there was
no basis for a default judgment. Similarly, there was no basis to enter default
judgment against Mabley, as his amended motion to dismiss was not improper or
procedurally prejudicial. Accordingly, the district court also did not err in denying
the Sinas’ motion to strike as frivolous.



      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation in the District of Minnesota.

                                           -2-
       Finally, although the Sinas argue that they should have been allowed to amend
their complaint to remove the law firm and the Board as defendants, they made no
motion to amend, and removal of these defendants would not have saved the
complaint from dismissal.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-